Case 1:17-cv-02532-JMA-AKT Document 61 Filed 08/03/20 Page 1 of 1 PageID #: 318


                                                             MOSER LAW FIRM, P.C.
 Steven J. Moser, Esq.
 Phone 631-671-1150
 smoser@moseremploymentlaw.com


                                                      August 3, 2020

 VIA ECF

 Hon. Joan M. Azrack, U.S.D.J.
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 RE:    Adkins v. Garda CL Atlantic, Inc., 16-cv-00641

 Dear Judge Azrack:

        I represent certain plaintiffs in the above captioned matter. At the status conference on
 June 30, 2020, the Court directed jurisdictional discovery to be served by July 14, 2020 and
 responded to by July 30, 2020.

         With the consent of the Defendants, I respectfully request a mutual extension of the date
 to respond to the jurisdictional discovery requests to August 13, 2020. The parties also request a
 14 day extension of all of the dates set forth in the minute order dated July 1, 2020.

                                                      Respectfully submitted,

                                                      Steven J. Moser
                                                      Steven J. Moser




                          5 east main street, Huntington, NY 11743
                              www.moseremploymentlaw.com
